Per Curiam,
The plaintiff, walking at night along Diamond street, stepped into a hole or depression, apparently the cover of a water box which had sunk several inches and was an obstruction in the line of travel. The plaintiff herself was not very clear as to the causé of her fall, but she said “ My foot went in and I fell,” but her companions examined the spot immediately and were more explicit.
On the question of her own negligence she was also far from clear, but among other answers she said she was just looking the way she walked. On both points it was a case for the jury.
Judgment affirmed.